DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 8 have been amended as per Applicant’s amendment filed on July 25, 2022.  No claims have been canceled.  Claims 1-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Kim (US 2020/0074938 A1, Published March 5, 2020) discloses a pixel driving circuit, comprising: 
a first sub-pixel driving circuit (Kim at Fig. 5, SPn1 circuit area DRA), 
a second sub-pixel driving circuit (Kim at Fig. 5, SPn2 circuit area DRA), 
a third sub-pixel driving circuit (Kim at Fig. 5, SPn3 circuit area DRA), and 
a fourth sub-pixel driving circuit sequentially arranged in a first direction (Kim at Fig. 5, SPn4 circuit area DRA); 
a detection line extending in a second direction substantially perpendicular to the first direction and located between the second sub-pixel driving circuit and the third sub-pixel driving circuit (Kim at Fig. 5, sensing line VREF; ¶ [0046]), 
wherein the detection line is configured to obtain a detection sampling signal from each sub-pixel driving circuit (Kim at Figs. 3, 5, VREF; ¶ [0046] discloses “The sensing transistor ST operates to supply an initialization voltage (or sensing voltage) transmitted through the sensing line VREF to the source node (or sensing node) of the driving transistor DR or sense a voltage or current of the source node of the driving transistor DR”); 
one first power line extending in the second direction and configured to provide a constant first voltage signal to each sub-pixel driving circuit (Fig. 5, EVDD on left side of SPn1); and… 
wherein one of the first power line and the second power line is provided on a side of the second sub-pixel driving circuit away from the third sub-pixel driving circuit (Kim at Fig. 5, EVDD on left side of SPn1 is provided on a side of SPn2 that is away from SPn3), and 
the other of the first power line and the second power line is provided on a side of the third sub-pixel driving circuit away from the second sub-pixel driving circuit (Kim at Fig. 5, EVDD on right side of SPn4 is provided on a side of SPn3 that is away from SPn2);
a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate receives a first scan signal (Kim at Figs. 3, 6, switching transistor SW receives GL1a); 
a second transistor comprising a second gate, a second drain, and a second source, and configured to control a current used to drive the light emitting element under a control of a voltage at the gate of the second transistor (Kim at Figs. 3, 6, driving transistor DR; ¶ [0044] discloses “The driving transistor DR operates so that a driving current flows between the first power line EVDD and the second power line EVSS according to the data voltage stored in the capacitor Cst. The organic light emitting diode OLED operates to emit light according to the driving current formed by the driving transistor DR.”),
wherein the second gate is electrically coupled to the first source (Kim at Figs. 3, 6, gate of DR is connected to source of SW), and 
the second drain is electrically coupled to the first power line (Kim at Figs. 3, 6, drain of DR is connected to “EVDD); and 
the second source is electrically connected to an anode of the light emitting element (Kim at Figs. 3, 6, source of DR is connected to anode of OLED).
Kim does not disclose one second power line extending in the second direction and configured to provide a constant second voltage signal to a pixel where the pixel driving circuit is located.
However, EOM (US 2014/0097743 A1, Published April 10, 2014) does disclose one second power line extending in the second direction and configured to provide a constant second voltage signal to a pixel where the pixel driving circuit is located (EOM at ¶ [0053] discloses “As illustrated in FIG. 2B, the power voltages ELVDD and ELVSS may be transferred from the lower display region (or, the upper display region) of the display panel 200 to the upper display region (or, the lower display region) of the display panel 200 (i.e., one direction).  In some example embodiments, the power lines by which the power voltages ELVDD and ELVSS are transferred may be parallel with a plurality of data lines in the display panel 100 and 200, and may be perpendicular to a plurality of scan lines in the display panel 100 and 200.”).
Kim discloses a base display device upon which the claimed invention is an improvement.  EOM discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of EOM for the predictable result of reducing or eliminating luminance non-uniformity from voltage drop (e.g. IR drop) (EOM at ¶ [0098]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  a distance between the first power line and the second power line in the first direction is greater than or equal to a width of the pixel driving circuit in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/01/2022